CAMPAIGN AND EXPENDITURES REPORTS A candidate who is unopposed for party nomination, but who is opposed in the General Election, is required to file a report prior to both the Primary Election and the Run-Off Primary Election in addition to the report required before the General Election; a candidate, political party or organization is required to file a report before the Run-Off Primary Election; a candidate who won nomination in the Primary Election and whose name does not appear on the Run-Off Primary Election ballot is nevertheless required to file a report before the RunOff Primary Election; and, candidates for United States Senator or United States Representative may file copies of campaign contributions and expenditures reports on the dates required by federal law and are not required to file additional reports on dates required for filing said reports as required by Senate Bill No. 534, Second Session, Thirty-fourth Oklahoma Legislature.  The Attorney General is in receipt of your request for an opinion wherein you ask the following questions: "1. Is a candidate who is unopposed for party nomination, but who is opposed in the General Election, required to file a report or reports prior to the Primary Election and Run-Off Primary Election in addition to the report required before the General Election? "2. Is a candidate, political party or organization required to file a report before the Run-Off Primary Election? "3. If the answer to Question No. 2 is affirmative, does it apply to a candidate who won nomination in the Primary Election and thus does not have his name appear on the Run-Off Primary Election ballot? "4. Do candidates for United States Senator or United States Representative who choose to file copies of campaign contributions and expenditures reports required by laws of the United States in lieu of the reporting provisions of SB 534 file such copies on the dates required for filing said reports by the laws of the United States or on the dates required for filing said reports required by SB 534?" The answers to your questions are found in Senate Bill No. 534 of the Second Session, Thirty-fourth Oklahoma Legislature, known as the " Campaign Contributions and Expenditures Act" which was signed by the Governor on May 4, 1974. Section 7 of Senate Bill 534 provides as follows: "The reports of contributions and expenditures required by this act shall be filed with the election board within the times hereinafter set forth: "1. The reports of a candidate, political party or organization as herein defined shall be filed on or before the tenth day preceding the date of the primary election, or the special election in which the issue is to be voted upon, in the case of a state question, and shall cover the period beginning with the date on which the earliest contribution was received or expenditure was made, whichever was earlier, through a period of time ending fifteen (15) days preceding the date of the primary election, or special election in the case of a state question.  "2. A further report of a candidate, a political party or organization, as herein defined, shall be filed on or before the tenth day preceding the date of the general election and shall include all contributions received and all expenditures made from the date any contribution was first received or expenditure was first made, whichever is earlier, through the fifteenth day preceding the general election.  "3. A further report of a candidate, political party or organization, as herein defined, shall be filed on or before the fortieth day after the general election, or, in the case of a state question, the election wherein the question was voted upon, and shall include all contributions received and all expenditures made from the date the first contribution was received or expenditure was first made, whichever is earlier, through the thirtieth day after the general election.  "If any contributions are received or any expenditures made within six (6) months after the date of the general election, the candidate, the party or organization, as herein defined, shall file a supplemental report within six (6) months and ten (10) days after the date of the general election, or, in the case of a State question, the special election at which the question was voted upon, together with the names of the contributors and the purpose for which the expenditures were made. Provided further, that if any contributions or expenditures are made after said six-month period same shall also be fully reported.  "4. Reports shall be filed, regardless of whether or not a candidate, political party or organization, as herein defined, receives contributions or makes expenditures. "5. Reports may be filed by mail but the same must be received by the election board not later than 4:30 p.m. on the day specified for filing in order to be deemed timely filed.  "6. Candidates for United States Senator or United States Representative may, in lieu of filing the reports prescribed herein, file with the Secretary of the State Election Board copies of campaign contribution and expenditure reports required by laws of the United States." A thorough reading of the entire Act reveals that it was the intent of the Legislature that once a person becomes a candidate for elective office it is necessary that reports relating to contributions and expenditures in the course of the campaign be reported on a regular basis. Once a person has become a candidate by filing his Notification and Declaration of Candidacy, and his candidacy is opposed either in the Primary or General Election, the reporting process is set in motion. The statute clearly requires that an opposed candidate, a political party or an organization as defined in the Act are required to make the following reports of campaign contributions and expenditures: 1. A report on or before the 10th day preceding the primary to cover the period beginning with the date on which the earliest contribution was received or expenditure was made, whichever was earlier, through a period of time ending 15 days preceding the Primary Election.  2. A report to be filed on or before the 10th day preceding the Run- Off Primary Election which report should cover the period beginning on the date the first contribution was received or expenditure was made, whichever was earlier, through a period ending 15 days preceding the date of the Run-Off Primary Election.  3. A report to be filed on or before the 10th day preceding the General Election which report should include all contributions received and all expenditures made from the date of the first contribution or expenditure, whichever was earlier through the 15th day preceding the General Election.  4. A report to be filed on or before the 40th day after the General Election, which report should include all contributions received and all expenditures made from the date of the first contribution or expenditure, whichever was earlier, through the 30th day after the General Election.  5. A report to be filed within six (6) months and ten (10) days after the General Election to reflect any contributions received and expenditures made from the 30th day after the General Election through six (6) months after the General Election.  6. A report reflecting any contributions received or expenditures made after the six-month period following the General Election. The answer to your first question is determinative of your second and third questions. A candidate, political party or organization is required to file a report as to all contributions received and expenditures made before the Run-Off Primary Election, and this applies as well to a candidate who won nomination in the Primary Election and whose name does not appear on the Run-Off Primary Election ballot.  As to your fourth question, it is clear that the Oklahoma Legislature intended that candidates for United States Senator or United States Representative be allowed to file copies of campaign contribution and expenditure reports required by federal law in lieu of any report required by the State of Oklahoma. It must be presumed that the Oklahoma Legislature further intended that the reports of candidates for United States Senator or United States Representative be filed on the dates required by the laws of the United States. Copies of campaign contribution and expenditure reports prepared by candidates for United States Senator or United States Representative should be filed with the Secretary of the State Election Board on the same dates as required by the laws of the United States.  It is, therefore, the opinion of the Attorney General that your questions should be answered as follows: A candidate who is unopposed f, or party nomination, but who is opposed in the General Election, is required to file a report prior to both the Primary Election and the Run-Off Primary Election in addition to the report required before the General Election; a candidate, political party or organization is required to file a report before the Run-Off Primary Election; a candidate who won nomination in the Primary Election and whose name does not appear on the Run-Off Primary Election ballot is nevertheless required to file a report before the Run-Off Primary Election; and, candidates for United States Senator or United States Representative may file copies of campaign contributions and expenditures reports on the dates required by federal law and are not required to file additional reports on dates required for filing said reports as required by Senate Bill No. 534, Second Session, Thirty-fourth Oklahoma Legislature.  (Michael Cauthron)